      Case: 1:18-cr-00307-SL Doc #: 60-1 Filed: 09/25/19 1 of 3. PageID #: 315




                                                              U.S. Department of Justice


                                                              United States Attorney
                                                              Northern District of Ohio


                                                              U.S. Court House
                                                              801 West Superior Avenue, Suite 400
                                                              Cleveland, Ohio 44113


                                                              September 18, 2019

                                                              Via Electronic Mail

Alek El-Kamhawy
14837 Detroit Avenue, #227
Lakewood, Ohio 44107

       Re:      United States v. Richode Meredith-Hill Case No. 1:18CR307, currently
                pending before U.S. District Sara Lioi

Dear Counsel:

         Pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, the United
States herewith serves upon defense counsel notice of its intent to utilize expert witnesses during
the trial of the above-captioned matter.

        The United States intends to offer the testimony of LeAnne Suchanek, DNA Technical
Manager with the Lake County Crime Laboratory. LeAnne Suchanek will opine as to her
analysis of multiple pieces of evidence as outlined in her reports provided in discovery. More
particularly she will opine as to the specific items described below:

                (a) 17-000696-Evidence Item 001 white/gray gloves: The DNA mixture
                profile is 1.26 trillion times more likely to occur if the mixture consists of DNA
                from Lashawn Davis. Assuming Lashawn Davis is a contributor, the DNA
                mixture is 29 quadrillion times more likely to occur if the mixture consists of
                DNA from Lashawn Davis, Dujuan Meredith, and at least on other contributor.

                (b) 17-000696-Evidence Item 005 black gloves: The DNA profile obtained
                from the swab of the interior of the black gloves is an incomplete mixture
                consisting of at least three contributors. This DNA mixture profile is 111
                quadrillion times more likely to occur if the mixture consists of DNA from

                                                   1
      Case: 1:18-cr-00307-SL Doc #: 60-1 Filed: 09/25/19 2 of 3. PageID #: 316



              Raymond Hoskins and at least two other unidentified contributors. Assuming
              Hoskins is a contributor, this DNA mixture profile is 24 trillion times more likely
              to occur if the mixture consists of DNA from Raymond Hoskins, Richode
              Meredith-Hill and one other unidentified contributor.

              (3) 17-000945-Evidence item 001 black shirt: The DNA mixture profile is 488
              billion times more likely to occur if the mixture consists of DNA from Richode
              Meredith Hill and at least three other unidentified contributors.

        LeAnne Suchanek’s opinion is predicated on nearly twenty (20) years of experience as a
Forensic Scientist with the Southwest Louisiana Criminalistics Laboratory and the Lake County
Crime Laboratory. At the Lake County Crime Laboratory since 2015, Ms. Suchanek was the
CODIS Administrator, the DNA Technical Manager, and is now the Laboratory Director. Prior
to her employment as a forensic scientist she obtained her Bachelor of Science in Clinical
Laboratory Science at the University of Louisiana. She obtained her Master of Science from the
University of Florida. Since her employment, she has attended numerous trainings and received
multiple and certifications in the area of forensic science.

       The United States also intends to offer the testimony of Carey Baucher, Forensic Scientist
with the DNA section of the Cuyahoga County Regional Forensic Science Laboratory. Carey
Baucher will opine as to her analysis of one piece of evidence as outlined in her report that was
provided in discovery. More particularly she will opine as to the specific item described below:

              (a) Item 1.1 Swabs of rope straps and opening of sack collected from “Black bag
              with white letters that read “Young Leaders United Way of Greater Cleveland.” A
              match was identified between item 1.1 and Lashawn Davis.

        Carey Baucher’s opinion is predicated on sixteen (16) years of experience as a Forensic
Scientist with the DNA section of the Cuyahoga County Regional Forensic Science Laboratory.
Prior her employment as an analyst she obtained her graduate and undergraduate degrees in
Biology. Since her employment, she has received extensive training and continuing education
in the area of Trace evidence and DNA analysis. She has been qualified as an expert in Federal
Court and Cuyahoga Common Pleas Court.

       With respect to the proposed expert witnesses described above, the testimony of a
properly qualified expert witness should be admitted if it will "assist the trier of fact to
understand the evidence or determine a fact in issue." FRE 702; see also, Daubert v. Merrell
Dow Pharmaceuticals, 509 U.S. 579 (1993); United States v. Bonds, 12 F.3d 540 (6th Cir. 1993).
The Curricula Vitarum for LeAnne Suchanek and Carey Baucher are provided with this
correspondence.




                                                 2
      Case: 1:18-cr-00307-SL Doc #: 60-1 Filed: 09/25/19 3 of 3. PageID #: 317



       Should you have any questions concerning any of the aforementioned proposed
testimony, or any other aspect of the case, please do not hesitate to contact me.


              Very truly yours,

              /s/ Scott C. Zarzycki
              Scott C. Zarzycki
              Assistant U. S. Attorney
              (216) 622-3971 (office)
              Scott.Zarzycki@usdoj.gov

enclosures / attachments




                                               3
